Per Curiam.

Having reviewed the record, we adopt the findings, conclusion, and recommendation of the board. Applicant is hereby permitted to take the July 2000 bar examination if he submits a new application to register as a candidate for admission to the bar, files a new application to take the bar examination, and satisfactorily completes a character and fitness examination.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Cook and Lundberg Stratton, JJ., dissent.